715 N.W.2d 777 (2006)
475 Mich. 879
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William Jermichael CARTER, Defendant-Appellant.
Docket No. 129614. COA No. 260369.
Supreme Court of Michigan.
June 9, 2006.
On order of the Court, the application for leave to appeal the August 16, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties are directed to file supplemental briefs within 42 days of the date of this order addressing: (1) whether defendant is entitled to resentencing, and (2) whether this Court's statement in People v. Francisco, 474 Mich. 82, 89, n. 8, 711 N.W.2d 44 (2006), that resentencing is not required where the trial court clearly indicates that it would have imposed the same sentence regardless of the scoring error, applies to situations where the trial court so concludes only after the original sentencing proceeding.